Name: Commission Regulation (EEC) No 2923/82 of 29 October 1982 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 as regards the methods of denaturing skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  food technology;  means of agricultural production;  agri-foodstuffs
 Date Published: nan

 No L 304/64 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2923/82 of 29 October 1982 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 as regards the methods of denaturing skimmed-milk powder THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 368 /77 is hereby amended as follows : 1 . The second indent of Article 16 (3) is replaced by the following : '  the denaturing or incorporation formula used (formulae I H to I L and II L to II U).' Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 7 ( 5) thereof, 2 . The Annex is replaced by the Annex hereto . Article 2 Whereas Commission Regulation (EEC) No 368 /77 (3), as last amended by Regulation (EEC) No 2592/82 (4), and Commission Regulation (EEC) No 443/77 (*), as last amended by Regulation (EEC) No 2592/82, lay down special measures to promote the disposal of skimmed-milk powder for use in feed for pigs and poultry by means of sales at reduced prices ; whereas the formulae for denaturing skimmed-milk powder listed in the Annex to Regulation (EEC) No 368 /77 permit in particular the use of this product in piglet feed ; whereas sales so far have not reached the target , which was to dispose of a sufficiently large quantity in 1982 ; whereas the selling price should be reduced but the substitution of the skimmed milk sold under these Regulations for skimmed milk being sold at a higher price under Commission Regulation (EEC) No 1725/79 (6), as last amended by Regulation (EEC) No 232/82 Q, should not be permitted ; whereas the de ­ naturing formulae and the directions relating thereto should therefore be adjusted accordingly ; The second indent of Article 8 (2) of Regulation (EEC) No 443/77 is hereby replaced by the following : '  the denaturing or incorporation formula used (formulae I H to I L and II L to II U).' Article 3 This Regulation shall enter into force on 2 November 1982 . Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , This Regulation shall not affect products sold :  under Regulation (EEC) No 368 /77 where the closing date for the submission of tenders was before this Regulation enters into force ,  under Regulation (EEC) No 443/77 where the contract of sale was concluded before this Regula ­ tion enters into force . (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982, p . 1 . O OJ No L 52, 24 . 2 . 1977 , p . 19 . (4 ) OJ No L 276 . 28 . 9 . 1982 , p . 17 . O OJ No L 58 , 3 . 3 . 1977 , p . 16 . (&lt; ¢) OJ No L 199 , 7 . 8 . 1979 , p . 1 . 0 OJ No L 22, 30 . 1 . 1982 , p . 53 . 30 . 10 . 82 Official Journal of the European Communities No L 304/65 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission No L 304/66 Official Journal of the European Communities 30 . 10 . 82 ANNEX 1 . DENATURING Denaturing within the meaning of the first indent of Article 6 ( 1 ) is obtained by the addition to 100 kg of skimmed-milk powder of the minimum quantities, indicated in kilograms or in grams, of the following products . Formula I H  100 kg of one or more products of vegetable origin intended for animal feed, ensuring a minimum crude fibre content of 12-5 % of the dry substance, in the mixture with the skimmed ­ milk powder, and  300 g of iron in the form of ferrous sulphate heptahydrate , and  120 g of copper in the form of copper sulphate pentahydrate, and  1 000 g of starch . Formula I I  70 kg of one or more products of vegetable origin intended for animal feed, ensuring a minimum crude fibre content of 1 2-5 % of the dry substance, in the mixture with the skimmed-milk powder, and  300 g of iron in the form of ferrous sulphate heptahydrate, and  125 g of copper in the form of copper sulphate pentahydrate , and  1 000 g of starch . Formula I J  20 kg of ground oilseed cake and/or dry defatted colza and/or rape seed meal with a content of total isothiocyates (ITC) and of vinyl-5-thio-oxazolidone (UTO), measured after enzymatic treat ­ ment of the glucosinolates, of not less than 0-5 % , and  200 g of iron in the form of ferrous sulphate heptahydrate , and  120 g of copper in the form of copper sulphate pentahydrate , and  1 000 g of starch . Formula I K  10 kg of ground oilseed cake and/or dry defatted colza and/or rape seed meal with a content of total isothiocyanates (ITC) and of vinyl-5-thio-oxazolidone (UTO), measured after enzymatic treat ­ ment of the glucosinolates , of not less than 1-0 % , and  200 g of iron in the form of ferrous sulphate heptahydrate , and  130 g of copper in the form of copper sulphate pentahydrate, and  1 000 g of starch . Formula I L  50 kg of hay and/or straw meal with a minimum crude fibre content of 35 % of the dry substance , and  250 g of iron in the form of ferrous sulphate heptahydrate , and  105 g of copper in the form of copper sulphate pentahydrate, and  1 000 g of starch . 30 . 10 . 82 Official Journal of the European Communities No L 304/67 2. DENATURING BY DIRECT INCORPORATION IN ANIMAL FEED Where direct incorporation within the meaning of the second indent of Article 6 ( 1 ) takes place, a minimum of 2 % and a maximum of 12 % skimmed-milk powder shall be contained in the animal feed . The following additional ingredients and additives must be present in the minimum quantities indicated as a percentage or in ppm of the finished product, incorporated in accordance with one of the following fomulae : Formula II L  3 7o fish meal either non-deodorized or still having a strong smell , and  40 % ground cereals and/or ground oilseed cake, and  5 % (') crude fibre, including that contained in the products referred to in the preceding indent, and  300 ppm iron, including that added in the form of ferrous sulphate heptahydrate . Formula II M  10 % grass meal and/or lucerne meal , and  30 /o ground cereals and/or ground oilseed cake, and  5 % crude fibre , including that contained in the products referred to in the preceding indents , and  750 ppm iron , including that added in the form of ferrous sulphate heptahydrate . Formula II N  6 % grass meal and/or lucerne meal , and  30 % ground cereals and/or ground oilseed cake, and  5 % crude fibre , including that contained in the products referred to in the preceding indents , and  750 ppm iron, including that added in the form of ferrous sulphate heptahydrate , and  45 ppm copper, including that added in the form of copper sulphate pentahydrate . Formula II O  40 % ground cereals and /or ground oilseed cake , and  6 % crude fibre , including that contained in the products referred to in the preceding indent, and  360 ppm iron , including that added in the form of ferrous sulphate heptahydrate , and  45 ppm copper, including that added in the form of copper sulphate pentahydrate . (') This shall be reduced to 4 % if the end product is to be used as poultry feed and is packaged and labelled accordingly . No L 304/68 Official Journal of the European Communities 30 . 10 . 82 Formula II P  3 % grass meal and/or lucerne meal , and  30 % ground cereals and/or ground oilseed cake, and  5 % crude fibre , including that contained in the products referred to in the preceding indents, and  750 ppm iron , including that added in the form of ferrous sulphate heptahydrate , and  120 ppm copper, including that added in the form of copper sulphate pentahydrate . Formula II Q  40 % ground cereals and/or ground oilseed cake, and  5 /o crude fibre , including that contained in the products referred to in the preceding indent, and  360 ppm iron, including that added in the form of ferrous sulphate heptahydrate , and  120 ppm copper, including that added in the form of copper sulphate pentahydrate . Formula II R  60 % ground cereals and/or ground oilseed cake, and  6 % crude fibre , including that contained in the products referred to in the preceding indent, and  750 ppm iron , including that added in the form of ferrous sulphate neptahydrate , and  45 ppm copper, including that added in the form of copper sulphate pentahydrate . Formula II S  50 % ground cereals and/or ground oilseed cake, and  5 % crude fibre , including that contained in the products referred to in the preceding indent, and  750 ppm iron, including that added in the form of ferrous sulphate heptahydrate , and  120 ppm copper, including that added in the form of copper sulphate pentahydrate . Formula II T  60 % ground cereals and/or ground oilseed cake, and  6 % crude fibre , including that contained in the products referred to in the preceding indent, and  300 ppm iron , including that added in the form of ferrous sulphate heptahydrate , and  45 ppm copper, including that added in the form of copper sulphate pentahydrate . 30 . 10 . 82 Official Journal of the European Communities No L 304/69 Formula II U  SO % ground cereals and/or ground oilseed cake , and  5 % crude fibre , including that contained in the products referred to in the preceding indent, and  120 ppm copper, including that added in the form of copper sulphate pentahydrate . 3 . GENERAL DIRECTIONS CONCERNING DENATURING AND INCORPORATION A. It is not permitted to submit skimmed-milk powder in its natural state or after denaturing to a chemical or physical process capable of weakening or neutralizing the effects of denaturing by the formulae specified in Sections 1 and 2 . This prohibition includes the binding agents of metals (copper, iron) and agents deodorizing or modifying the taste and smell of fish meal , referred to in Section 2, by eliminating one or more ingredients responsible for the gustatory and/or olfactory perception characteristic of the products in question and adding one or more ingredients giving a taste and/or smell superimposed on those of the natural product. Nor may the ground oilseed cake or dry defatted colza and/or rape seed meal , as referred to in formulae I J and I K, have been submitted to heat treatment, even in the presence of water or steam etc ., or to other chemical or microbiological treatment etc . intended to change their composition . Anti-caking and flowing agents may be used for the application of the formulae in Section 1 and in addition to the products mentioned, up to a maximum level of 2 % of the mixture of skimmed-milk powder and its denaturing agents . B. The following must have at least 50 % ^ of their particles less than 500 microns in size :  products of vegetable origin intended for animal feed, as referred to in formulae I H to I I ,  ground oilseed cake and dry defatted colza and/or rape seed meal , as referred to in formulae I J and I K,  ground cereals , ground oilseed cake and fibre in whatever form, used separately or mixed to ­ gether, as referred to in formulae II L to II U.  the hay and/or straw meal , as referred to in formula I L. For the application of formulae I H to I L :  ferrous sulphate must be finely ground and must have at least 30 % of its particles less than 250 microns in size,  copper sulphate must be finely ground and must have at least 70 % ^ of its particles less than 200 microns in size ,  starch must have at least 50 % of its particles less than 80 microns in size . Grass meal and lucerne meal , as referred to in formulae II M, II N and II P, used separately or mixed together , must have at least 50 % £f of their particles less than 300 microns in size . For skimmed-milk powder denatured in the United Kingdom or Ireland the particle sizes given in BS 410 : 1976 that are closest to , but not lower than , the maximum dimensions specified shall be considered as equivalent. The method to be used for determining ITC and VTO content shall be that set out in draft Inter ­ national Standard ISO/DIS 5504. 'Ground cereals ' means products suitable for animal feed fully milled from oats , barley, or other cereals , or from a mixture thereof or from by-products of milling to which fibre has , if necessary , been added . For the purposes of this Regulation :  ground dried sugar beet pulp is considered equivalent to ground cereals ,  straw meal is considered equivalent to grass meal . When skimmed-milk powder is denatured using the formulae in Section 1 , copper sulphate and starch must be incorporated before or at the same time as any other product used apart from anti-caking agents and flowing agents as referred to in the fourth paragraph of subsection A. No L 304/70 Official Journal of the European Communities 30 . 10 . 82 C. The minimum quantities of the products to be incorporated in the skimmed-milk powder, as given in the formulae in Section 1 , are without prejudice to other provisions relating to the maximum quantities of additives which may be contained in animal feed, and in particular the provisions laid down pursuant to Council Directive 70/524/EEC of 23 November 1970 con ­ cerning additives in feedingstuffs . The minimum crude fibre content required for the formulae in Section 2 is without prejudice to the provisions laid down pursuant to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs . D. The products added to skimmed-milk powder when the formulae in Section 1 are used must be distributed in a uniform manner so that when two 50 g samples drawn at random from a 25 kg batch are chemically analyzed the results are the same for both samples within the tolerated error limits of the analysis method used . The provisions adopted pursuant to Council Directive 70/373/EEC of 20 July 1970 on the intro ­ duction of Community methods of sampling and analysis for the official control of feedingstuffs shall apply to the control of denaturing.